Exhibit 10.20.3

ELEVENTH AMENDMENT TO CREDIT AGREEMENT
This Eleventh Amendment to Credit Agreement (this “Amendment”) is entered into
as of February 3, 2015, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”), ENDOLOGIX, INC. and NELLIX, INC. (each a “Borrower” and, collectively,
“Borrowers”).
RECITALS
Borrowers and Bank are parties to that certain Credit Agreement dated as of
October 30, 2009, as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of April 13, 2010, that certain Second
Amendment to Credit Agreement dated as of December 21, 2011, that certain Third
Amendment to Credit Agreement dated as of February 21, 2012, that certain Fourth
Amendment to Credit Agreement dated as of October 9, 2012, that certain Fifth
Amendment to Credit Agreement dated as of May 15, 2013, that certain Sixth
Amendment to Credit Agreement dated as of July 26, 2013, that certain Seventh
Amendment to Credit Agreement dated as of December 3, 2013, that certain Eighth
Amendment to Credit Agreement dated as of March 4, 2014, that certain Ninth
Amendment to Credit Agreement dated as of March 31, 2014 and that certain Tenth
Amendment to Credit Agreement dated as of November 12, 2014 (the “Agreement”).
Borrowers are in default under the Agreement due to (i) Borrowers’ violation of
Section 4.9(b) of the Agreement as a result of Borrowers’ failure to comply with
the maximum net loss requirement for the quarter ending December 31, 2014 and
(ii) Borrowers’ violation of Section 5.3 of the Agreement as a result of
Borrowers’ incurring operating lease expenses in excess of One Million Dollars
($1,000,000) for the 2014 fiscal year (the “Existing Defaults”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 4.9(b) of the Agreement hereby is amended and restated in its entirety
to read as follows:
“(b)    Adjusted pre-tax net loss (excluding all non-cash contingent payments,
accruals and/or income associated with ENDOLOGIX, INC.’s acquisition of NELLIX,
INC. approved by Bank) at all times, measured cumulatively and on a quarterly
basis, of not more than (i) Thirteen Million Five Hundred Thousand Dollars
($13,500,000) through March 31, 2015, (ii) Twenty Three Million Dollars
($23,000,000) through June 30, 2015 and (iii) Thirty Five Million Dollars
($35,000,000) through September 30, 2015.”
2.    Section 5.3 of the Agreement hereby is amended and restated in its
entirety to read as follows:
“SECTION 5.3    LEASE EXPENDITURES. Incur operating lease expenses in any
calendar year in excess of an aggregate amount of Three Million Dollars
($3,000,000).”
3.    Borrowers acknowledge and Bank hereby waives the Existing Defaults.
4.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrowers of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
5.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.




--------------------------------------------------------------------------------

Exhibit 10.20.3

6.    Borrowers represent and warrant that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Defaults) has
occurred and is continuing.
7.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)    this Amendment, duly executed by Borrowers; and
(b)    all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts.
8.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.20.3



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
ENDOLOGIX, INC.
 
 
 
 
 
By: Shelley B. Thunen
 
/s/ Shelley B. Thunen
 
Title: Chief Financial Officer
 
 
 
 
 
NELLIX, INC.
 
 
 
 
 
By: Shelley B. Thunen
 
/s/ Shelley B. Thunen
 
Title: Chief Financial Officer
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By: Dennis Kim
 
/s/ Dennis Kim
 
Title: Vice President















[Signature Page to Eleventh Amendment to Credit Agreement]




